In Mandamus and Prohibition. This cause originated in this court on the filing of an amended complaint for a writ of prohibition and mandamus adding the Franklin County Board of Commissioners. Upon consideration of relator’s motion for emergency stay and expedited alternative writ,
It is ordered that the prohibition claim is dismissed and relator’s motion for an emergency stay and expedited alternative writ is denied insofar as it is based on the prohibition claim.
It is further ordered that an alternative writ is granted on relator’s mandamus claim, and respondents are sua sponte stayed from enforcing or proceeding on their decisions disqualifying relator’s bid and awarding the contract to an alternate contractor pending the court's resolution of relator’s mandamus claim.
The respondents shall file an answer to the complaint within seven days of this entry; the parties shall file any evidence they intend to present within 20 days of this entry; relator shall file a brief within ten days of the filing of the evidence; respondents shall file a brief within 20 days after the *1514filing of relator’s brief; and relator may file a reply brief within seven days after the filing of respondents’ brief.